                Case 19-11984-CSS               Doc 167          Filed 09/25/19      Page 1 of 12



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )      Chapter 11
                                                             )
Fred’s, Inc., et al.1                                        )      Case No. 19-11984 (CSS)
                                                             )
                           Debtors.                          )      Jointly Administered
                                                             )

              NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
     HEARING ON SEPTEMBER 27, 2019 AT 10:00 A.M. (EASTERN DAYLIGHT TIME)

MATTERS UNDER CERTIFICATION

1.       Debtors’ Motion for Entry of an Order Limiting Service of Notice of Commencement of
         Chapter 11 Bankruptcy Cases and Other Papers (D.I. 107, Filed 9/13/19).

         Objection Deadline: September 20, 2019 at 4:00 p.m. (ET), extended to September 23,
         2019 at 4:00 p.m. (ET) for the Committee.

         Responses Received: None.

         Related Pleadings:

         a)       Certificate of No Objection Regarding Debtors’ Motion for Entry of an Order
                  Limiting Service of Notice of Commencement of Chapter 11 Bankruptcy Cases
                  and Other Papers (D.I. 164, Filed 9/25/19).

         Status: A certificate of no objection has been filed.

MATTERS GOING FORWARD

2.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing, But Not
         Directing, the Payment of Certain Prepetition Claims of Lien Claimants and 503(b)(9)
         Claimants and (II) Granting Related Relief (D.I. 5, Filed 9/9/19).

         Objection Deadline: September 20, 2019 at 4:00 p.m. (ET), extended to September 23,
         2019 at 4:00 p.m. (ET) for the Committee.


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Fred’s Stores of Tennessee, Inc. (9888); Fred’s Inc. (4010); National Equipment Management and
     Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510);
     Summit Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp,
     LLC (5850). The Debtors’ address is 43000 New Getwell Road, Memphis, TN 38118.
          Case 19-11984-CSS         Doc 167       Filed 09/25/19   Page 2 of 12



     Responses Received:

     a)     Informal comments from the Official Committee of Unsecured Creditors (the
            “Committee”); and

     b)     Informal comments from Cardinal Health 110, LLC and Cardinal Health 112,
            LLC.

     Related Pleadings:

     a)     Interim Order (I) Authorizing, But Not Directing, the Payment of Certain
            Prepetition Claims of Lien Claimants and 503(b)(9) Claimants and (II) Granting
            Related Relief (D.I. 83, Entered 9/11/19); and

     b)     Notice of Hearing Regarding Debtors’ Motion for Entry of Interim and Final
            Orders (I) Authorizing, But Not Directing, the Payment of Certain Prepetition
            Claims of Lien Claimants and 503(b)(9) Claimants and (II) Granting Related
            Relief (D.I. 92, Filed 9/11/19).

     Status: The Debtors intend to submit a revised form of order under certificate of counsel
     prior to the time of the hearing. For the time being, this matter is going forward.

3.   Debtors’ Motion for Entry of Interim and Final Orders Authorizing, but Not Directing, (I)
     the Debtors to Pay Certain Taxes and Fees, (II) Financial Institutions to Honor and
     Process All Related Checks and Electronic Payment Requests, and (III) Granting Related
     Relief (D.I. 8, Filed 9/9/19).

     Objection Deadline: September 20, 2019 at 4:00 p.m. (ET), extended to September 23,
     2019 at 4:00 p.m. (ET) for the Committee.

     Responses Received: None.

     Related Pleadings:

     a)     Interim Order Authorizing, but not Directing, (I) the Debtors to Pay Certain Taxes
            and Fees, (II) Financial Institutions to Honor and Process All Related Checks and
            Electronic Payment Requests, and (III) Granting Related Relief (D.I. 56, Entered
            9/10/19); and

     b)     Notice of Hearing Regarding Debtors’ Motion for Entry of Interim and Final
            Orders Authorizing, but Not Directing, (I) the Debtors to Pay Certain Taxes and
            Fees, (II) Financial Institutions to Honor and Process All Related Checks and
            Electronic Payment Requests, and (III) Granting Related Relief (D.I. 67, Filed
            9/11/19).




                                            -2-
          Case 19-11984-CSS         Doc 167        Filed 09/25/19   Page 3 of 12



     Status: The Debtors intend to submit a revised form of order under certificate of counsel
     prior to the time of the hearing. For the time being, this matter is going forward.

4.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
     Pay Prepetition Employee Wages, Benefits, and Other Obligations and (B) Continue
     Employee Programs and Severance Program and (II) Granting Related Relief (D.I. 9,
     Filed 9/9/19).

     Objection Deadline: September 20, 2019 at 4:00 p.m. (ET), extended to September 23,
     2019 at 4:00 p.m. (ET) for the Committee.

     Responses Received:

     a)     Informal comments from the Committee.

     Related Pleadings:

     a)     Amended Interim Order I) Authorizing the Debtors to (A) Pay Prepetition
            Employee Wages, Benefits, and Other Obligations and (B) Continue Employee
            Programs and Severance Program and (II) Granting Related Relief (D.I. 123,
            Entered 9/18/19); and

     b)     Amended Notice of Hearing Regarding Debtors’ Motion for Entry of Interim and
            Final Orders (I) Authorizing the Debtors to (A) Pay Prepetition Employee Wages,
            Benefits, and Other Obligations and (B) Continue Employee Programs and
            Severance Program and (II) Granting Related Relief (D.I. 125, Filed 9/18/19).

     Status: The Debtors intend to submit a revised form of order under certificate of counsel
     prior to the time of the hearing. For the time being, this matter is going forward.

5.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing The Debtors to
     (A) Maintain and Administer Prepetition Customer Programs, Promotions, and Practices
     and (B) Pay and Honor Related Prepetition Obligations and (II) Granting Related Relief
     (D.I. 10, Filed 9/9/19).

     Objection Deadline: September 20, 2019 at 4:00 p.m. (ET), extended to September 23,
     2019 at 4:00 p.m. (ET) for the Committee.

     Responses Received:

     a)     Informal comments from the Committee.

     Related Pleadings:

     a)     Interim Order (I) Authorizing The Debtors to (A) Maintain and Administer
            Prepetition Customer Programs, Promotions, and Practices and (B) Pay and

                                             -3-
          Case 19-11984-CSS         Doc 167        Filed 09/25/19   Page 4 of 12



            Honor Related Prepetition Obligations and (II) Granting Related Relief (D.I. 58,
            Entered 9/10/19); and

     b)     Notice of Hearing Regarding Debtors’ Motion for Entry of Interim and Final
            Orders (I) Authorizing The Debtors to (A) Maintain and Administer Prepetition
            Customer Programs, Promotions, and Practices and (B) Pay and Honor Related
            Prepetition Obligations and (II) Granting Related Relief (D.I. 70, Filed 9/11/19).

     Status: The Debtors intend to submit a revised form of order under certificate of counsel
     prior to the time of the hearing. For the time being, this matter is going forward.

6.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
     Continue Using Existing Centralized Cash Management System, (B) Honor Certain
     Prepetition Obligations Related to the Use of the Cash Management System, and (C)
     Maintain Existing Bank Accounts and Check Stock and (II) Granting Related Relief (D.I.
     11, Filed 9/9/19).

     Objection Deadline: September 20, 2019 at 4:00 p.m. (ET), extended to September 23,
     2019 at 4:00 p.m. (ET) for the Committee.

     Responses Received:

     a)     Informal comments from the Committee.

     Related Pleadings:

     a)     Interim Order (I) Authorizing the Debtors to (A) Continue Using Existing
            Centralized Cash Management System, (B) Honor Certain Prepetition Obligations
            Related to the Use of the Cash Management System, and (C) Maintain Existing
            Bank Accounts and Check Stock and (II) Granting Related Relief (D.I. 60,
            Entered 9/10/19); and

     b)     Notice of Hearing Regarding Debtors’ Motion for Entry of Interim and Final
            Orders (I) Authorizing the Debtors to (A) Continue Using Existing Centralized
            Cash Management System, (B) Honor Certain Prepetition Obligations Related to
            the Use of the Cash Management System, and (C) Maintain Existing Bank
            Accounts and Check Stock and (II) Granting Related Relief (D.I. 74, Filed
            9/11/19).

     Status: The Debtors intend to submit a revised form of order under certificate of counsel
     prior to the time of the hearing. For the time being, this matter is going forward.

7.   Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting Utility Companies
     from Altering, Refusing, or Discontinuing Utility Services, (II) Deeming Utility
     Companies Adequately Assured of Future Performance, (III) Establishing Procedures for



                                             -4-
     Case 19-11984-CSS         Doc 167       Filed 09/25/19   Page 5 of 12



Determining Additional Adequate Assurance of Payment, and (IV) Setting a Final
Hearing Related Hereto (D.I. 13, Filed 9/9/19).

Objection Deadline: September 20, 2019 at 4:00 p.m. (ET), extended to September 23,
2019 at 4:00 p.m. (ET) for the Committee.

Responses Received:

a)     Objection of Georgia Power Company to the Debtors’ Motion for Entry of
       Interim and Final Orders (I) Prohibiting Utility Companies from Altering,
       Refusing, or Discontinuing Utility Services, (II) Deeming Utility Companies
       Adequately Assured of Future Performance, (III) Establishing Procedures for
       Determining Additional Adequate Assurance of Payment, and (IV) Setting a Final
       Hearing Related Hereto (D.I. 128, Filed 9/18/19);

b)     Joinder of Entergy Arkansas, LLC to the Objection of Georgia Power Company
       to the Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting
       Utility Companies from Altering, Refusing, or Discontinuing Utility Services, (II)
       Deeming Utility Companies Adequately Assured of Future Performance, (III)
       Establishing Procedures for Determining Additional Adequate Assurance of
       Payment, and (IV) Setting a Final Hearing Related Hereto (D.I. 140, Filed
       9/19/19);

c)     Informal comments from Central Louisiana Electric Company (Cleco);

d)     Informal comments from Trenton Light & Water Department; and

e)     Informal comments from TXU Energy.

Related Pleadings:

a)     Interim Order (I) Prohibiting Utility Companies from Altering, Refusing, or
       Discontinuing Utility Services, (II) Deeming Utility Companies Adequately
       Assured of Future Performance, (III) Establishing Procedures for Determining
       Additional Adequate Assurance of Payment, and (IV) Setting a Final Hearing
       Related Hereto (D.I. 59, Entered 9/10/19);

b)     Notice of Hearing Regarding Debtors’ Motion for Entry of Interim and Final
       Orders (I) Prohibiting Utility Companies from Altering, Refusing, or
       Discontinuing Utility Services, (II) Deeming Utility Companies Adequately
       Assured of Future Performance, (III) Establishing Procedures for Determining
       Additional Adequate Assurance of Payment, and (IV) Setting a Final Hearing
       Related Hereto (D.I. 68, Filed 9/11/19); and

c)     Notice of Filing of Revised Exhibit to Interim Order (I) Prohibiting Utility
       Companies from Altering, Refusing, or Discontinuing Utility Services, (II)

                                       -5-
          Case 19-11984-CSS          Doc 167       Filed 09/25/19   Page 6 of 12



            Deeming Utility Companies Adequately Assured of Future Performance, (III)
            Establishing Procedures for Determining Additional Adequate Assurance of
            Payment, and (IV) Setting a Final Hearing Related Hereto (D.I. 80, Filed
            9/11/19).

     Status: This matter is going forward.

8.   Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors
     to Assume the Consulting Agreement, (II) Approving Procedures for Store Closing Sales,
     and (III) Granting Related Relief (D.I. 15, Filed 9/9/19).

     Objection Deadline: September 20, 2019 at 4:00 p.m. (ET), extended to September 23,
     2019 at 4:00 p.m. (ET) for the Committee; extended to September 24, 2019 at 4:00 p.m.
     (ET) for Coca-Cola Bottling Co. United.

     Responses Received:

     a)     Objection of Foodworld Alabama, LLC to Store Closing Sales (D.I. 138, Filed
            9/19/19);

     b)     Local Texas Tax Authorities’ Objection to Debtors’ Motion Seeking Entry of
            Interim and Final Orders (I) Authorizing the Debtors to Assume the Consulting
            Agreement, (II) Approving Procedures for Store Closing Sales, and (III) Granting
            Related Relief (D.I. 146, Filed 9/20/19);

     c)     Response and Reservation of Rights of the Coca-Cola Company to the Debtors’
            Motion for a Final Order Approving Procedures for Store Closing Sales and (B)
            Debtors’ Motion for Order (I) Authorizing the Debtors to Reject Certain
            Unexpired Leases of Nonresidential Real Property Nunc Pro Tunc to Rejection
            Date, (II) Establishing Rejection Procedures, and (III) Granting Related Relief
            (D.I. 151, Filed 9/23/19);

     d)     Joinder of FPP Associates, LLC fka First Choice Property & Development, LLC
            to Objections of Foodworld Alabama, LLC’s to Debtors’ Motions for: 1. Store
            Closing Sales (dkt. no. 15); 2. Interim and Final Orders authorizing Post Petition
            Financing, etc. (dkt no. 16 and 61); and 3. Interim and Final Orders authorizing
            Debtors to Reject Certain Unexpired Leases (dkt. no. 20) (D.I. 152, Filed
            9/24/19);

     e)     Informal comments from the Committee;

     f)     Informal comments from Dippin Dots;

     g)     Informal comments from RKL Properties LLC;

     h)     Informal comments from Bissell; and

                                             -6-
          Case 19-11984-CSS         Doc 167        Filed 09/25/19   Page 7 of 12




     i)     Informal comments from Swanson Developments, LP.

     Related Pleading:

     a)     Notice of Filing of Fourth Supplemental Store List in Connection with Debtors’
            Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to
            Assume the Consulting Agreement, (II) Approving Procedures for Store Closing
            Sales, and (III) Granting Related Relief (D.I. 40, Filed 9/10/19);

     b)     Interim Order (I) Authorizing the Debtors to Assume the Consulting Agreement,
            (II) Approving Procedures for Store Closing Sales, and (III) Granting Related
            Relief (D.I. 82, Entered 9/11/19);

     c)     Notice of Hearing Regarding Debtors’ Motion Seeking Entry of Interim and Final
            Orders (I) Authorizing the Debtors to Assume the Consulting Agreement, (II)
            Approving Procedures for Store Closing Sales, and (III) Granting Related Relief
            (D.I. 91, Filed 9/11/19); and

     d)     Declaration of SB360 Capital Partners, LLC in Support of Debtors’ Motion
            Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to Assume
            the Consulting Agreement, (II) Approving Procedures for Store Closing Sales,
            and (III) Granting Related Relief (D.I. 116, Filed 9/17/19).

     Status: This matter is going forward.

9.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors in
     Possession to Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 362, 363,
     And 364; (II) Granting Liens and Superpriority Claims to Postpetition Lenders Pursuant
     to 11 U.S.C. §§ 364 And 507; (III) Providing Adequate Protection to Prepetition Credit
     Parties, Summit Lender, and Cardinal Vendors; (IV) Modifying Automatic Stay Pursuant
     To 11 U.S.C. §§ 361, 362, 363, 364, And 507; (V) Scheduling Final Hearing Pursuant to
     Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2; and (VI) Granting Related
     Relief (D.I. 16, Filed 9/9/19).

     Objection Deadline: September 20, 2019 at 4:00 p.m. (ET); extended to September 23,
     2019 at 4:00 p.m. (ET) for the Committee; extended to September 24, 2019 at 4:00 p.m.
     (ET) for Coca-Cola Bottling Co. United.

     Responses Received:

     a)     Informal comments of Federal Insurance Company, Indemnity Insurance
            Company of North America, ACE American Insurance Company and/or any of
            their affiliates;




                                             -7-
     Case 19-11984-CSS          Doc 167       Filed 09/25/19   Page 8 of 12



b)     Objection of Foodworld Alabama, LLC to Debtors’ Motion for Entry of Interim
       and Final Orders (I) Authorizing Debtors in Possession to Obtain Postpetition
       Financing Pursuant to 11 U.S.C. §§ 105, 362, 363, And 364; (II) Granting Liens
       and Superpriority Claims to Postpetition Lenders Pursuant to 11 U.S.C. §§ 364
       And 507; (III) Providing Adequate Protection to Prepetition Credit Parties,
       Summit Lender, and Cardinal Vendors; (IV) Modifying Automatic Stay Pursuant
       To 11 U.S.C. §§ 361, 362, 363, 364, And 507; (V) Scheduling Final Hearing
       Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2; and (VI)
       Granting Related Relief (D.I. 139, Filed 9/19/19);

c)     Joinder of FPP Associates, LLC fka First Choice Property & Development, LLC
       to Objections of Foodworld Alabama, LLC’s to Debtors’ Motions for: 1. Store
       Closing Sales (dkt. no. 15); 2. Interim and Final Orders authorizing Post Petition
       Financing, etc. (dkt no. 16 and 61); and 3. Interim and Final Orders authorizing
       Debtors to Reject Certain Unexpired Leases (dkt. no. 20) (D.I. 152, Filed
       9/24/19);

d)     Informal comments from the Committee;

e)     Informal comments from Swanson Developments, LP; and

f)     Informal comments from Exisor, LLC.

Related Pleadings:

a)     Interim Order Granting Debtors’ Motion for Entry of Interim and Final Orders (I)
       Authorizing Debtors in Possession to Obtain Postpetition Financing Pursuant to
       11 U.S.C. §§ 105, 362, 363, And 364; (II) Granting Liens and Superpriority
       Claims to Postpetition Lenders Pursuant to 11 U.S.C. §§ 364 And 507; (III)
       Providing Adequate Protection to Prepetition Credit Parties, Summit Lender, and
       Cardinal Vendors; (IV) Modifying Automatic Stay Pursuant To 11 U.S.C. §§ 361,
       362, 363, 364, And 507; (V) Scheduling Final Hearing Pursuant to Bankruptcy
       Rules 4001(b) and (c) and Local Rule 4001-2; and (VI) Granting Related Relief
       (D.I. 61, Entered 9/10/19); and

b)     Notice of Hearing Regarding Debtors’ Motion for Entry of Interim and Final
       Orders (I) Authorizing Debtors in Possession to Obtain Postpetition Financing
       Pursuant to 11 U.S.C. §§ 105, 362, 363, And 364; (II) Granting Liens and
       Superpriority Claims to Postpetition Lenders Pursuant to 11 U.S.C. §§ 364 And
       507; (III) Providing Adequate Protection to Prepetition Credit Parties, Summit
       Lender, and Cardinal Vendors; (IV) Modifying Automatic Stay Pursuant To 11
       U.S.C. §§ 361, 362, 363, 364, And 507; (V) Scheduling Final Hearing Pursuant to
       Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2; and (VI) Granting
       Related Relief (D.I. 71, Filed 9/11/19).

Status: This matter is going forward.

                                        -8-
           Case 19-11984-CSS         Doc 167       Filed 09/25/19   Page 9 of 12




10.   Debtors’ Motion for Order (I) Authorizing the Debtors to Reject Certain Unexpired
      Leases of Nonresidential Real Property Nunc Pro Tunc to the Rejection Date, (II)
      Establishing Rejection Procedures, and (III) Granting Related Relief (D.I. 20, Filed
      9/9/19).

      Objection Deadline: September 18, 2019 at 4:00 p.m. (ET); extended to September 23,
      2019 at 4:00 p.m. (ET) for the Committee.

      Responses Received:

      a)     Objection of Foodworld Alabama, LLC Debtors’ Motion for Order (I)
             Authorizing the Debtors to Reject Certain Unexpired Leases of Nonresidential
             Real Property Nunc Pro Tunc to the Rejection Date, (II) Establishing Rejection
             Procedures, and (III) Granting Related Relief (D.I. 137, Filed 9/19/19);

      b)     Letter objection of Palmetto Real Estate Trust (D.I. 148, Filed 9/23/19);

      c)     Response and Reservation of Rights of the Coca-Cola Company to the Debtors’
             Motion for a Final Order Approving Procedures for Store Closing Sales and (B)
             Debtors’ Motion for Order (I) Authorizing the Debtors to Reject Certain
             Unexpired Leases of Nonresidential Real Property Nunc Pro Tunc to Rejection
             Date, (II) Establishing Rejection Procedures, and (III) Granting Related Relief
             (D.I. 151, Filed 9/23/19);

      d)     Joinder of FPP Associates, LLC fka First Choice Property & Development, LLC
             to Objections of Foodworld Alabama, LLC’s to Debtors’ Motions for: 1. Store
             Closing Sales (dkt. no. 15); 2. Interim and Final Orders authorizing Post Petition
             Financing, etc. (dkt no. 16 and 61); and 3. Interim and Final Orders authorizing
             Debtors to Reject Certain Unexpired Leases (dkt. no. 20) (D.I. 152, Filed
             9/24/19);

      e)     Informal response from John D. Coggin;

      f)     Informal response from APM Associates, LLC;

      g)     Informal comments from MBA Corp.;

      h)     Informal comments from the Committee; and

      i)     Informal comments from Swanson Developments, LP.

      Related Pleadings:

      a)     Notice of Hearing Regarding Debtors’ Motion for Order (I) Authorizing the
             Debtors to Reject Certain Unexpired Leases of Nonresidential Real Property Nunc

                                             -9-
           Case 19-11984-CSS         Doc 167     Filed 09/25/19   Page 10 of 12



             Pro Tunc to the Rejection Date, (II) Establishing Rejection Procedures, and (III)
             Granting Related Relief (D.I. 72, Filed 9/11/19); and

      b)     Debtors’ Omnibus Reply in Response to Certain Objections to, and in Further
             Support of, Motion for Order (I) Authorizing the Debtors to Reject Certain
             Unexpired Leases of Nonresidential Real Property Nunc Pro Tunc to the
             Rejection Date, (II) Establishing Rejection Procedures, and (III) Granting Related
             Relief (D.I. 166, Filed 9/25/19).

      Status: This matter is going forward.

11.   Debtors’ Amended Motion for Approval of Procedures for the Sale of De Minimis
      Pharmacy Assets Free and Clear of Liens, Claims, Interests, and Encumbrances (D.I. 35,
      Filed 9/9/19).

      Objection Deadline: September 20, 2019 at 4:00 p.m. (ET), extended to September 23,
      2019 at 4:00 p.m. (ET) for the Committee.

      Responses Received:

      a)     Informal comments from the Committee.

      Related Pleadings:

      a)     Interim Order Approving Procedures for the Sale of De Minimis Pharmacy Assets
             Free and Clear of Liens, Claims, Interests, and Encumbrances (D.I. 81, Entered
             9/11/19);

      b)     Notice of Hearing Regarding Debtors’ Amended Motion for Approval of
             Procedures for the Sale of De Minimis Pharmacy Assets Free and Clear of Liens,
             Claims, Interests, and Encumbrances (D.I. 90, Filed 9/11/19);

      c)     Notice of Sale of Certain of the Debtors’ De Minimis Assets Free and Clear of
             Liens, Claims, Interests, and Encumbrances Pursuant to Section 363 of the
             Bankruptcy Code (D.I. 94, Filed 9/11/19);

      d)     Amended Notice of Sale of Certain of the Debtors’ De Minimis Assets Free and
             Clear of Liens, Claims, Interests, and Encumbrances Pursuant to Section 363 of
             the Bankruptcy Code (D.I. 100, Filed 9/12/19);

      e)     Notice of Sale of Certain of the Debtors’ De Minimis Assets Free and Clear of
             Liens, Claims, Interests, and Encumbrances Pursuant to Section 363 of the
             Bankruptcy Code (D.I. 163, Filed 9/24/19).

      Status: This matter is going forward.



                                              -10-
           Case 19-11984-CSS        Doc 167      Filed 09/25/19   Page 11 of 12



12.   Debtors’ Motion for an Order (I) Establishing Procedures for the Sale of Debtors’ Real
      Estate Assets, (II) Authorizing the Debtors to Retain and Compensate Real Estate
      Brokers in Connection Therewith, (III) Approving Stalking Horse Bid Protections (IV)
      Approving the Sale of the Debtors’ Real Estate Assets Free and Clear of All
      Encumbrances Pursuant to Section 363 of the Bankruptcy Code and (V) Granting Related
      Relief (D.I. 112, Filed 9/17/19).

      Objection Deadline: September 24, 2019 at 5:00 p.m. (ET).

      Responses Received:

      a)     Informal comments from the Committee.

      Related Pleadings:

      a)     Order Shortening Notice and Objection Periods for the Debtors’ Sale Procedures
             Motion (DI 114, Entered 9/17/19);

      b)     Notice of Filing of Revised Exhibits to Debtors’ Motion for an Order (I)
             Establishing Procedures for the Sale of Debtors’ Real Estate Assets, (II)
             Authorizing the Debtors to Retain and Compensate Real Estate Brokers in
             Connection Therewith, (III) Approving Stalking Horse Bid Protections (IV)
             Approving the Sale of the Debtors’ Real Estate Assets Free and Clear of All
             Encumbrances Pursuant to Section 363 of the Bankruptcy Code and (V) Granting
             Related Relief (D.I. 117, Filed 9/17/19); and

      c)     Notice of Hearing Regarding Debtors’ Motion for an Order (I) Establishing
             Procedures for the Sale of Debtors’ Real Estate Assets, (II) Authorizing the
             Debtors to Retain and Compensate Real Estate Brokers in Connection Therewith,
             (III) Approving Stalking Horse Bid Protections (IV) Approving the Sale of the
             Debtors’ Real Estate Assets Free and Clear of All Encumbrances Pursuant to
             Section 363 of the Bankruptcy Code and (V) Granting Related Relief (D.I. 118,
             Filed 9/17/19).

      Status: This matter is going forward.

13.   Motion of the Debtors for Leave to File Late Replies to Objections to, and in Further
      Support of, Certain First Day Motions (D.I. 165, Filed 9/25/19).

      Objection Deadline: At the hearing.

      Responses Received: None as of the filing of this Agenda.

      Related Pleadings:

      a)     Debtors’ Omnibus Reply in Response to Certain Objections to, and in Further
             Support of, Motion for Order (I) Authorizing the Debtors to Reject Certain
                                              -11-
           Case 19-11984-CSS         Doc 167     Filed 09/25/19   Page 12 of 12



             Unexpired Leases of Nonresidential Real Property Nunc Pro Tunc to the
             Rejection Date, (II) Establishing Rejection Procedures, and (III) Granting Related
             Relief (D.I. 166, Filed 9/25/19).

      Status: This matter is going forward.


Dated: September 25, 2019
       Wilmington, Delaware

                                       /s/ Joseph C. Barsalona II
                                       Derek C. Abbott (No. 3376)
                                       Andrew R. Remming (No. 5120)
                                       Matthew B. Harvey (No. 5643)
                                       Joseph C. Barsalona II (No. 6102)
                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                       1201 N. Market Street, 16th Floor
                                       P.O. Box 1347
                                       Wilmington, Delaware 19899-1347
                                       Telephone: (302) 658-9200
                                       Facsimile: (302) 658-3989
                                       Email: dabbott@mnat.com
                                               aremming@mnat.com
                                               mharvey@mnat.com
                                               jbarsalona@mnat.com

                                       - and –

                                       Adam L. Shiff (admitted pro hac vice)
                                       Robert M. Novick (admitted pro hac vice)
                                       Matthew B. Stein (admitted pro hac vice)
                                       KASOWITZ BENSON TORRES LLP
                                       1633 Broadway
                                       New York, New York 10019
                                       Telephone: (212) 506-1700
                                       Facsimile: (212 506-1800
                                       Email: AShiff@kasowitz.com
                                              RNovick@kasowitz.com
                                              MStein@kasowitz.com

                                       Proposed Counsel for Debtors and
                                       Debtors In Possession




                                              -12-
